            UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              San Jose Venue


                           Report on Person Under Supervision


Person Under Supervision                          Docket Number
Demontae Terell Toliver                           0971 5:14CR00051-002 RMW

Name of Sentencing Judge: The Honorable Ronald M. Whyte
                          Senior United States District Judge

This is being assigned to Your Honor as a duty matter

Date of Original Sentence:     January 19, 2016

Original Offense
Count One: Use of Interstate Facilities to Transmit Information About a Minor; Aiding and
Abetting, 18 U.S.C. § 2425, a Class C Felony.

Original Sentence: 60 months custody; seven years Supervised Release
Special Conditions: $100 special assessment; drug testing and treatment; no alcohol; CIMP
enrollment; no access to Internet without probation officer approval; computer search; no data
encryption; employment must be approved by probation officer; residence must be approved
by probation officer; register as a sex offender; no contact with victims; expanded search; no
contact with co-defendant.

Prior Form(s) 12: None

Type of Supervision                               Date Supervision Commenced
Supervised Release                                July 26, 2018
Assistant U.S. Attorney                           Defense Counsel
Amie Rooney                                       Jay Rorty (Appointed)


                       Petitioning the Court to Take Judicial Notice

                                            Cause

Charge Number         Violation

One                   There is probable cause to believe that the person under supervision violated
                      special condition number four that he shall not access the Internet or any



                                                                      NDC-SUPV-FORM 12A 4/6/2015
RE:     Toliver, Demontae Terell                                                           2
        0971 5:14CR00051-002 RMW
                    “online computer service” at any location (including employment) without
                    prior approval of the probation officer.

                      On or about November 11, 2019, Mr. Toliver accessed the Internet on a
                      computer in the residence belonging to his grandmother. Despite
                      instructions by the probation officer, the computer was not password
                      protected to ensure that Mr. Toliver’s access was restricted. The
                      computer was seized and examined; no additional violations were
                      found. The computer has been returned to Mr. Toliver’s grandmother
                      and now password protected.

                      This is evidenced by a chronological record of this case dated November
                      11, 2019.

Charge Number       Violation

Two                 There is probable cause to believe that the offender violated a mandatory
                    condition that he refrain from any unlawful use of a controlled substance.

                      Mr. Toliver submitted urine sample positive for marijuana on December
                      30, 2019.

                      This is evidenced by Alere Toxicology report number B04512740.

Charge Number       Violation

Three               There is probable cause to believe that the offender violated a special
                    condition that he pay $50 per month towards his restitution obligation,
                    beginning 60 days after release.

                      Mr. Toliver failed to make payments towards his court-ordered
                      restitution from January 2019 to September 2019. When this officer
                      began working with Mr. Toliver in October 2019, the issue was
                      addressed immediately. Since that time, Mr. Toliver has made
                      consistent monthly payments.

                      This is evidenced by Mr. Toliver’s payment history as maintained in
                      OPERA.




                                                                  NDC-SUPV-FORM 12A 4/6/2015
RE:    Toliver, Demontae Terell                                                                3
       0971 5:14CR00051-002 RMW



                                  Action Taken and Reason

The above-mentioned violations have been addressed with Mr. Toliver. We respectfully ask that
the Court take judicial notice and take no further action.


 Respectfully submitted,                          Reviewed by:



 ___________________________________              ___________________________________
 Jennifer Hutchings                               Octavio E. Magana
 U.S. Probation Officer Specialist                Supervisory U.S. Probation Officer
 Date Signed: April 14, 2020


THE COURT ORDERS:

      The Court concurs and takes judicial notice of the violations.
      Submit a request to modify supervision
      Submit a request for a warrant
      Submit a request for summons
      Other:




   April 14, 2020
 ___________________________________                /s/ Phyllis J. Hamilton
                                                  ___________________________________
 Date                                             Phyllis J. Hamilton
                                                  Chief United States District Judge




                                                                       NDC-SUPV-FORM 12A 4/6/2015
